DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The 35 U.S.C. 103 rejection of claims 17-20 over Ersoy et al. in view of Shuler et al. and further in view of Williams et al. of record in the previous Office Action mailed on 10/06/2020 has been withdrawn due to the Applicant’s amendment filed on 12/28/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoy et al. (WO 2011/003711) [hereinafter Ersoy] in view of Shi et al. (CN103407228) [hereinafter Shi] and further in view of Williams et al. (US 5,269,601) [hereinafter Williams].
Regarding claim 17, Ersoy discloses a liner for an appliance, comprising a polymeric liner comprising a tri-layer structure (Figs. 3 and 4), the tri-layer structure comprising a capping layer comprising a high-impact polystyrene material (layer 6; paragraph [0035]), a polymeric base layer comprising a high-impact polystyrene material (Fig. 3, layer 7 or Fig. 4, layer 9; 
Ersoy fails to specifically teach the capping layer consisting of a high-impact polystyrene material with a pigment additive, and the outer surface of the capping layer including a textured pattern.
Shi teaches a HIPS liner for a refrigerator wherein the surface layer consists of high-impact polystyrene material with a pigment additive (color masterbatch; paragraph [0008]) for the purpose of providing a colored liner (paragraph [0041]) that resists cracking, has high strength, and improves the overall quality of the refrigeration equipment (paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the HIPS capping layer in Ersoy to consist of high-impact polystyrene material with a pigment additive as suggested by Shi in order to form a high strength, colored liner that resists cracking and improves the overall quality of the refrigeration equipment.
Williams teaches that it is well known in the refrigerator liner art to have a refrigerator liner including a textured pattern on its outer surface (Figs. 6, 7, 9 and 10) for the purpose of increasing the structural rigidity of liner and prevent thermal bowing (col. 2, lines 18-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer surface of the capping layer in Ersoy to 
Regarding claim 19, Erosy discloses the liner being configured for assembly into a refrigeration appliance (see abstract).
Regarding claim 20, Williams fails to specifically disclose the textured pattern comprising at least one shape including a pyramidal, diamond, circular, trapezoidal, square, tetragonal, hexagonal, polygonal or a combination thereof. It would have been an obvious matter of design choice to change the shape of the textured pattern in Williams to comprise at least one shape including a pyramidal, diamond, circular, trapezoidal, square, tetragonal, hexagonal, polygonal or a combination thereof, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Shuler et al. (US 2009/0246501) [hereinafter Shuler].
Ersoy and Shi fail to teach the amount of the pigment additive being from about 5% to about 30% by weight.
Shuler teaches that it is well known in the HIPS refrigeration liner art to have the HIPS layer of the liner include pigment additives in an amount from 0.2 wt% to 30 wt%, which includes the claimed range from about 5 wt% to about 30 wt%, for the purpose of imparting the desired color (paragraph [0034]).
.

Response to Arguments
Applicant’s arguments with respect to claims 17-20 have been considered but are moot in view of the new grounds of rejection, which are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781